Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered June 29, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 4½ to 9 years and 1 year, respectively, unanimously affirmed.
Defendant’s claim that the court improperly refused to sanction the People for failing to produce a data sheet is unpreserved for appellate review since defendant did not specify the type of relief demanded (see, People v Pabon, 213 AD2d 289, lv denied 86 NY2d 739) and, in any event, failed to pursue his claim after the court invited further argument (see, People v Jackson, 78 NY2d 900). We decline to review his claim in the interest of justice. Were we to review it, we would find that a sanction was not warranted since the record does not establish that the data sheet had ever existed (see, People v Damaceno, 214 AD2d 464, lv denied 86 NY2d 734). Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.